             Case 19-11781-LSS   Doc 797-8   Filed 05/29/20   Page 1 of 5




                                     Exhibit H

                            Equity Foreclosure Agreement



[See attached.]
                 Case 19-11781-LSS             Doc 797-8   Filed 05/29/20   Page 2 of 5

                                                                            K&E Comments 5/29/20


                    EQUITY FORECLOSURE AGREEMENT
                                 AND
      TRANSFER STATEMENT PURSUANT TO SECTION 9-619 OF THE UNIFORM
                           COMMERCIAL CODE

        This Equity Foreclosure Agreement (this “Agreement”) is made and entered into as of June
[__], 2020 1 between Energy Capital Partners Mezzanine Opportunities Fund A, LP, as collateral
agent for the lenders under the Credit Agreement described below (the “Collateral Agent”) and
HEX Cook Inlet LLC (“Grantee”).

       WHEREAS, the Collateral Agent is party to that certain Second Amended and Restated
Credit Agreement dated as of April 12, 2018 (as amended, amended and restated, supplemented,
waived, or otherwise modified from time to time, the “Credit Agreement”), entered into by and
among Furie Operating Alaska, LLC (“FOA”) and Cornucopia Oil & Gas Company, LLC
(“Cornucopia” and together with FOA, the “Borrowers”), the lenders party thereto from time to
time and Energy Capital Partners Mezzanine Opportunities Fund A, LP, as administrative agent
and collateral agent;

       WHEREAS, pursuant to (i) that certain Pledge Agreement, dated as of July 15, 2014 (as
amended, amended and restated, supplemented, waived, or otherwise modified from time to time,
the “Cornucopia Pledge”) made by Brutus AG (f/k/a/ Deutsche Oel & Gas AG), a German
corporation (“Brutus”), in favor of the Collateral Agent, and (ii) that certain Pledge Agreement,
dated as of October 20, 2014 (as amended, amended and restated, supplemented, waived, or
otherwise modified from time to time, the “Corsair Pledge” and together with the Cornucopia
Pledge, the “Pledge Agreements”) made by Brutus in favor of the Collateral Agent, Brutus pledged
the Conveyed Property (as defined below) to secure the obligations of the Borrowers pursuant to
the Credit Agreement;

       WHEREAS, the Borrowers and Brutus have defaulted in connection with the obligations
under the Credit Agreement and Pledge Agreements, respectively, secured by the Conveyed
Property;

        WHEREAS, on August 9, 2019, each of FOA, Cornucopia and Corsair Oil & Gas LLC
(“Corsair” and together with FOA and Cornucopia, the “Debtors”) filed voluntary petitions for
relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the
“Bankruptcy Cases”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”);

        WHEREAS, on September 26, 2019, the Bankruptcy Court entered the Order (A)
Approving Bidding Procedures for the Sale of the Debtors’ Assets, (B) Approving Procedures for
Stalking Horse Bid Protections, (C) Scheduling an Auction for, and Hearing to Approve, the Sale
of the Debtors’ Assets, (D) Approving the Form and Manner of Notice Thereof, (E) Approving
Contract Assumption and Assignment Procedures and (F) Granting Related Relief [Docket No.
185] (the “Bidding Procedures Order”);



1
    [NTD: Dated with the Effective Date of the Plan.]


DM_US 168867518-2.091621.0014
                Case 19-11781-LSS          Doc 797-8      Filed 05/29/20    Page 3 of 5




        WHEREAS, the Debtors, with the consent of the Collateral Agent, intend to issue new
equity to Grantee, as the designee of HEX L.L.C., pursuant to the terms of (i) the Second Amended
Joint Plan of Reorganization for the Debtors Under Chapter 11 of the Bankruptcy Code filed in
the Bankruptcy Cases on May 6, 2020 at Docket No. 754 (as may be amended or modified from
time to time in accordance with the terms thereof, the “Plan”), (ii) the Acquisition by Foreclosure
Agreement (as defined in the Plan), and (iii) the Plan Term Sheet (as defined in the Plan); and

        WHEREAS, the Collateral Agent has exercised its post-default remedies as follows. By
letter date [_____], 2020, the Collateral Agent duly notified Brutus, together with each and every
other person holding an interest in the Conveyed Property subordinate to the interest held by Brutus
in the Conveyed Property, pursuant to and in strict accordance with Section 9-610 of the Uniform
Commercial Code as enacted in the State of New York (the “UCC”), of the defaults under the
Pledge Agreements and the private disposition of Conveyed Property to occur sometime after
[_______], 2020.

       NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

        1.       Pursuant to Section 9-610(b) of the UCC and the agreement by Grantee to purchase
(i) 100 membership interests units issued by Cornucopia, represented by Membership Interest
Certificate No. 4 and (ii) 1,000 membership interest units issued by Corsair, represented by
Membership Interest Certificate No. 3 (collectively, the “Conveyed Property”), effective as of the
date first set forth above, all of Brutus’s right, title and interest in and to the Conveyed Property is
hereby transferred to the Grantee pursuant to this Agreement, without recourse, to have and to hold
the same unto Grantee, its successors and assigns. As a result, Grantee is hereby entitled to and
holds, among other things, the benefit and enjoyment of all rights conferred upon Grantee by
Section 9-619(b) of the UCC.

        2.       Grantee acknowledges by its acceptance of the Conveyed Property that Grantee is
accepting all of Brutus’s right, title and interest in and to the Conveyed Property “as is” and “where
is” and without any implied or express representation, warranty or covenant, including without
limitation any warranty (i) as to the condition, merchantability, fitness or adequacy for any purpose
or use, quality, productiveness or capacity of any or all of the Conveyed Property, and/or (ii)
relating to title, possession, quiet enjoyment, or the like, in the disposition of any or all of the
Conveyed Property pursuant to this Agreement.

       3.     In accordance with UCC Section 9-619(a)(4), the name and mailing address of the
Collateral Agent, Brutus, and Grantee are as follows:

                   a.       The name and mailing address of the Collateral Agent is as follows:

                            Energy Capital Partners Mezzanine Opportunities Fund A, LP, as
                            collateral agent
                            c/o Energy Capital Partners
                            12680 High Bluff Drive, Suite 400
                            San Diego, CA 92130
                                                     2

DM_US 168867518-2.091621.0014
                Case 19-11781-LSS          Doc 797-8     Filed 05/29/20     Page 4 of 5




                   b.       The name and mailing address of the Brutus is as follows:

                            Brutus AG (f/k/a Deutsche Oel & Gas AG)
                            Gerokstrasse 33, 70184 Stuttgart

                   c.       The name and mailing address of the Grantee is as follows:

                            Hex Cook Inlet LLC
                            Attn: Kevin Hemenway
                            188 W. Northern Lights Blvd., Suite 620
                            Anchorage, AK 99503

        4.     This Agreement and any claim or dispute of any kind or nature whatsoever arising
out of or in any way relating to this Agreement, directly or indirectly, shall be governed by and
construed in accordance with the laws of the State of New York, without regard to any choice-of-
law principle that would dictate the application of the laws of another jurisdiction.

     5.    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF,
IN CONNECTION WITH OR RELATING TO THIS AGREEMENT.

        6.      This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed an original, but all such counterparts shall constitute one and
the same instrument, and all signatures need not appear on any one counterpart. Any party hereto
may execute and deliver a counterpart of this Agreement by delivering by facsimile or other
electronic transmission a signature page of this Agreement signed by such party, and any such
facsimile or other electronic signature shall be treated in all respects as having the same effect as
an original signature.

         7.     The Grantee acknowledges and agrees that (i) the Collateral Agent shall enjoy all
rights and benefits under the Credit Agreement in connection with any act or omission whatsoever
taken pursuant to or in connection with this Agreement or the transactions contemplated hereby
and (ii) the Collateral Agent has executed this Agreement at the direction of the Lenders (as defined
in the Credit Agreement).

                        [REMAINDER OF PAGE INTENTIONALLY BLANK.]




                                                     3

DM_US 168867518-2.091621.0014
                Case 19-11781-LSS    Doc 797-8      Filed 05/29/20    Page 5 of 5




       IN WITNESS WHEREOF, Grantor has caused this Equity Foreclosure Agreement to be
duly executed as of the date first above written.

                                    ENERGY CAPITAL PARTNERS MEZZANINE
                                    OPPORTUNITIES FUND A, LP,
                                    a Delaware limited partnership, in its capacity as the
                                    Collateral Agent
                                          By: Energy Capital Partners Mezzanine GP, LP
                                          Its: General Partner

                                          By: Energy Capital Partners Mezzanine, LLC
                                          Its: General Partner

                                          By: ECP ControlCo, LLC
                                          Its: Sole Member

                                    By:
                                           Name:
                                           Title:




ACCEPTED AND AGREED TO:

HEX Cook Inlet LLC,
in its capacity as Grantee


By:
Name:
Title:




DM_US 168867518-2.091621.0014
